IN THE MATTER OF THE PETITION                                                   *    IN THE
FOR REINSTATEMENT OF
LAURA ELIZABETH JORDAN                                                          *    COURT OF APPEALS
TO THE BAR OF MARYLAND
                                                                                *    OF MARYLAND

                                                                                *    Misc. Docket AG No. 96

                                                                                *    September Term, 2020

                                                                        ORDER

                    Upon consideration of the Petition for Reinstatement and Bar Counsel’s Consent to

Petition for Reinstatement, filed in the above-captioned case, it is this 29th day of June,

2021,


                    ORDERED, by the Court of Appeals of Maryland, that the Petition be, and the

same hereby is, GRANTED; and it is further


                    ORDERED, that Laura Elizabeth Jordan is reinstated as a member of the Bar of

Maryland; and it is further


                    ORDERED, that the Clerk of the Court shall replace the name Laura Elizabeth

Jordan upon the register of attorneys entitled to practice law in this State and certify that

fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in

this State.


                                                                          /s/ Robert N. McDonald
Pursuant to Maryland Uniform Electronic Legal Materials Act                     Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document
is authentic.




Suzanne C. Johnson, Clerk                              2021-06-29 10:43-04:00